Citation Nr: 0302104	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fungal rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence submitted in support of the claim for 
service connection for fungal rash establishes a nexus 
between current skin disorder and service.


CONCLUSION OF LAW

Fungal rash was incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
December 2001 Statement of the Case (SOC) and Supplemental 
SOC(s), dated in March 2002 and September 2002 provided the 
veteran, specifically satisfy the requirement at 
§ 5103A of VCAA in that they clearly notify the veteran of 
the evidence necessary to substantiate his claim.  The 
veteran was afforded an opportunity to present evidence and 
argument at a personal hearing.  The veteran did not indicate 
the existence of any outstanding Federal government record 
that could substantiate his claims.  Nor did he refer to any 
other records that could substantiate his claim.  The veteran 
asserted by VA Form 21-4138 dated in September 2002, that he 
had no additional evidence to furnish.  Accordingly, the 
notice requirement regarding division of responsibilities is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  In order to make a showing of chronic disease in 
service, one must present a combination of manifestations 
sufficient to identify the disease entity with sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records show that a surgical operation on the 
veteran's right knee was canceled in early August 1945 due to 
folliculitis about the knee.  Approximately ten days later, 
it was noted that there was still some recurrent folliculitis 
around the knee.  The veteran underwent surgery on his right 
knee approximately 12 days later.  The veteran underwent a 
separation examination in January 1946.  The examination 
report is negative for diagnosis of a skin disorder.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in September 1946, which reveals no 
complaints regarding a skin disorder.  An orthopedic 
examination was done, which noted surgical scars on the right 
knee but did not mention any skin disorder on the right ankle 
or leg.

The veteran underwent a VA C&P physical examination in 
February 1950, which revealed no complaints of a skin 
disorder.  An orthopedic examination was performed for his 
service-connected right knee injury.

VA outpatient records dated between September 1989 and 
January 1990, show that in September 1998 the veteran had a 
rash behind his right leg that was spreading.  He reported 
that he noticed it one week prior to presenting and that it 
was itching a little.  The diagnosis was eczema.

VA outpatient records dated between August 1998 and November 
1999 show treatment for skin disorders on the right leg on 
two occasions.  A progress note from August 1998 shows that 
the veteran had dermatitis on his legs, which was found to be 
clearing well.  A note dated in October 1999 shows that the 
veteran complained of a recurrent rash on his right leg and 
foot.  Physical examination disclosed annular erythematous 
papular rash on the right thigh on medial and lateral aspects 
of the right lower extremity.  The veteran reported that 
these were pruritic.  The assessment was fungal dermatosis, 
recurrent.

The veteran underwent a VA C&P physical examination in 
February 2000, which revealed no complaints of a skin 
disorder.  An orthopedic examination was performed for his 
service-connected right knee injury.  The veteran reported 
heat and redness in the right knee, but no specific skin 
complaints.  Report of the physical examination made no 
references to the calf area or skin disorders.

Three color photographs dated by hand in June 2000 were 
submitted.  The first photograph shows the veteran from the 
waist up.  The other photos depict the veteran's right leg.  
The leg appears to have a red and blotchy rash from the ankle 
to approximately 2/3 of the right calf.

Six photographs dated by hand in November 2001 depict the 
veteran's right leg with a rash, as described above.
 
The veteran testified in a personal hearing at the RO in 
August 2002.  The testimony indicates as follows:

The veteran is service connected for a right knee injury and 
was scheduled to have surgery while in service, but it was 
postponed until a rash in the knee area had resolved.  The 
rash had never occurred prior to the injury to the veteran's 
right knee.  (Transcript (T.) at pp. 2, 7).  For many years 
following service, the rash recurred and he self-treated with 
over the counter medications.  (T. at pp. 3, 7).  The veteran 
has sought medical treatment for his rash at the Amarillo VA 
Medical Center for the last ten to 15 years.  His treatment 
there is the first professional treatment of his rash since 
service.  (T. at pp. 3, 8).  He currently uses two different 
creams three times a day.  The diagnosis he was given has 
something to do with a gland from the infection that started 
around the time of his right knee injury.  Since leaving 
service he has worked in a lumberyard and as a roughneck.  He 
perspired a lot doing this work and that would cause the rash 
to itch, but he would continue working.  (T. at p. 4).  The 
itching now continues constantly unless he uses medicine, 
which helps but does not totally resolve his symptoms.  (T. 
at p. 5).  He cannot wear shorts because the rash shows up 
too badly.  (T. at p. 6).  The rash manifests on the right 
knee and down toward the ankle; it sometimes gets on the 
ankle.  (T. at p. 9).


II.  Analysis

For oral testimony, a hearing officer can consider: 
"demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits." Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995).  For documentary evidence: "A VA adjudicator may 
properly consider internal consistence, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran." Id. at 510-511 (1995).  The United States 
Court of Appeals for the Federal Circuit has further held 
that the Board, and by extension VA adjudicators, have "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A review of the veteran's testimony reflects that the 
symptoms of fungal rash that he experienced in service 
recurred from that time to the present.  The Board notes that 
the veteran's descriptions of his disorder, his self-
medication over the years, effects on his work, and his 
return to the VA for treatment within the last 15 years are 
all facially plausible and inherently consistent with the 
documentary evidence presented.  Thus, the Board finds that 
the veteran's testimony is very credible with regard to the 
onset of his fungal rash and the recurring and continuing 
nature of the disorder.  

Service medical records corroborate an injury to the right 
knee and the cancellation of surgery due to folliculitis in 
the right knee area.  The records also disclose the chronic 
and recurring nature of the disorder and further serve to 
corroborate the credibility of the veteran's hearing 
testimony.  VA outpatient records also support the continuing 
nature of the skin problem with treatment noted in 1989, 
1998, and 1999.  Photographs taken in 2000 and 2001 also show 
the recurrent nature of the skin disorder and demonstrate a 
current disability.  

Although service medical records do not clearly demonstrate a 
chronic skin disorder at the time of separation and there is 
a long time lapse before treatment after service, the 
positive and negative evidence do not satisfactorily prove or 
disprove his claim for service connection for fungal rash.  
In these circumstances, the reasonable doubt as to service 
connection will be resolved in favor of the veteran.  
38 C.F.R. § 3.102 (2002).  Accordingly, the Board finds that 
the veteran's fungal rash was incurred in service.


ORDER

Service connection for fungal rash is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

